Case 5:20-cr-00234-SLP Document 60-2 Filed 02/05/21 Page 1 of 5




               EXHIBIT
                  2
              Case 5:20-cr-00234-SLP Document 60-2 Filed 02/05/21 Page 2 of 5



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                         TIMOTHY J. DOWNING
                                 UNITED STATES ATTORNEY FOR THE WESTERN DISTRICT OF OKLAHOMA
                         210 PARK AVENUE, SUITE 400                                             OKLAHOMA CITY, OK 73102
                         PHONE: (405) 553-8700                                                       FAX: (405) 553-8888




                                                                January 11, 2021

   Jimmy Xu
   Norton Rose Fulbright US LLP
   1301 Avenue of the Americas
   New York, New York 10019-6022

             RE:   United States v. Shaorong Liu, No. 20-234 (W.D. Okla.)

   Dear Mr. Xu:

          Enclosed is a hard drive containing several folders of discovery for the above-
   referenced case. The following folders contain native images, text and load files as
   described in the following table:

FBI Number      Folder Name             Description                     Begin Bates               End Bates
Various         DVD RW Reading          Previously produced documents   LIU_000000001             LIU_000028624
                OCC800099 My Passport   Liu OU Emails                   LIU_000028625             LIU_000207889
                WD
1B112           OCC300111 Logical       Apple MacBook A1297             LIU_300111_000000001      LIU_300111_000231975
                MacBook A1297
1B166           OCC300122 Desktop       Desktop computer with           LIU_300122_000000001      LIU_300122_000150276
                with Thermaltake case   Thermaltake case
1B166           OCC300123 Desktop       Desktop computer with           LIU_300123_000000001      LIU_300123_000125720
                with Thermaltake case   Thermaltake case
1B78            OCC800213 Lenovo        Lenovo Thinkpad                 LIU_ 800213_000000001     LIU_ 800213_000410771
                Thinkpad

Various         LIU Scanned Documents   Scanned images of select hard   SW_000000001              SW_000016925
                                        copy documents



   The folders named “Photo Disk 1” and “Photo Disk 2” contain pictures of devices seized
   by investigators. I direct you to files named “Digital Items List Disk 1.xlsx” and “Digital
   Items List Disk 2.xlsx” in the respective Photo Disk folders, which contain an index and a
   description of devices.
        Case 5:20-cr-00234-SLP Document 60-2 Filed 02/05/21 Page 3 of 5




The remaining folders in the hard drive are labeled by Unique Identifier numbers beginning
“OCC” contain digital images of various devices. You may use the Unique Identifier
number and the Digital Items List to determine from which device images were made.

In particular, the images produced on this   hard drive have device identifier numbers:
OCC300105, OCC300107, OCC300109,              OCC300111, OCC300122, OCC300123,
OCC300149, OCC300150, OCC300152,              OCC400156, OCC300160, OCC300174,
OCC300175, OCC300176, OCC300177,              OCC300178, OCC300179, OCC300180,
OCC300181, OCC300185, OCC800213,              OCC800215, OCC800216, OCC800217,
OCC800276, OCC800280, OCC800282,              OCC800283, OCC800286, OCC800289,
OCC800302, OCC800303, OCC800304,              OCC800305, OCC800306, OCC800307,
OCC800308, OCC800309.

Should you need assistance accessing digital images of devices, we are prepared to assist
you.

We have another group of device images which we hope to be able to provide you shortly.

Please do not hesitate to let me know if you have any questions. Thank you for your
attention to this matter.


                                                 Sincerely yours,

                                                 TIMOTHY J. DOWNING
                                                 United States Attorney

                                                 s/ William E. Farrior

                                                 WILLIAM FARRIOR
                                                 Assistant U.S. Attorney


Enclosure: WD Elements Hard Drive

CC (via email): Carlos Ortiz, Mayling Blanco, Lacey Stephenson, Bob Wyatt, William
Lawler, Shawn Wright, Jane Thomas




                                             2
        Case 5:20-cr-00234-SLP Document 60-2 Filed 02/05/21 Page 4 of 5



                        UNITED STATES DEPARTMENT OF JUSTICE
                                TIMOTHY J. DOWNING
                        UNITED STATES ATTORNEY FOR THE WESTERN DISTRICT OF OKLAHOMA
                   210 PARK AVENUE, SUITE 400                                OKLAHOMA CITY, OK 73102
                   PHONE: (405) 553-8700                                          FAX: (405) 553-8888




                                                  January 14, 2021

Jimmy Xu
Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, New York 10019-6022

       RE:     United States v,Shaorong Liu, No,20-234 (W.D, Okla.)

Dear Mr. Xu:

       Enclosed is a hard drive containing several folders of discovery for the above-
referenced case.

       The United States previously produced folders named “Photo Disk 1” and “Photo
Disk 2” contain pictures of devices seized by investigators. I direct you to files named
“Digital Items List Disk 1.xlsx” and “Digital Items List Disk 2.xlsx” in the respective Photo
Disk folders, which contain an index and a description of devices.

     The folders in the hard drive are labeled by Unique Identifier numbers beginning
“OCC” contain digital images of various devices. You may use the Unique Identifier
number and the Digital Items List to determine from which device images were made.

    The images produced on this hard drive have                device identifier numbers:
OCC300125, OCC300151, OCC300153, OCC300158,                    OCC300159, OCC300172,
OCC300173, OCC300187, OCC300188, OCC300190,                    OCC300192, OCC300195,
OCC300196, OCC300199, OCC300200, OCC300204,                    OCC300205, OCC300206,
OCC300207, OCC300208, OCC300210, OCC300211,                    OCC300213, OCC300216,
OCC300220, OCC300222, OCC300224, OCC300226,                    OCC300228, OCC300229,
OCC300230, OCC300231, OCC300234, OCC300236,                    OCC300238, OCC300239,
OCC300240, OCC300241, OCC300242, OCC300243,                    OCC300244, OCC300245,
OCC300246, OCC300247, OCC300248, OCC300249,                    OCC300250, OCC300251,
OCC300252, OCC300253, OCC300254, OCC300255,                    OCC300256, OCC300257,
OCC300258, OCC300259, OCC300260, OCC300261,                    OCC300262, OCC300263,
OCC300264, OCC300265, OCC300266, OCC300267,                    OCC300268, OCC300269,
        Case 5:20-cr-00234-SLP Document 60-2 Filed 02/05/21 Page 5 of 5




OCC300270, OCC300271, OCC300272, OCC300273, OCC300275, OCC800217_logical,
OCC800277, OCC800278, OCC800279, OCC800281, OCC800285, OCC800288,
OCC800291, OCC800292 - SIM for 800291, OCC800297, OCC800299, OCC800301,
OCC800311, OCC800312, OCC800313, OCC800314, OCC800315, OCC800316,
OCC800317, OCC800318, OCC800319, OCC800320, OCC800321, OCC800322,
OCC800323, OCC800324, OCC800325, OCC800326, OCC800327, OCC800328,
OCC800329, OCC800330, OCC800331, OCC800332, OCC800334, OCC800335,
OCC800336, OCC800337, OCC800338, OCC800339, OCC800340, OCC800342,
OCC800343, OCC800344, OCC800345, OCC800346, OCC800350, OCC800351,
OCC800352, OCC800353, OCC800354, OCC800355, OCC800356, OCC800358,
OCC800361, OCC800362, OCC800363 - SIM for 800362, OCC800364, OCC800366,
OCC800367.

        Should you need assistance accessing digital images of devices, we are prepared to
assist you.

        Please do not hesitate to let me know if you have any questions. Thank you for your
attention to this matter.


                                                Sincerely yours,

                                                TIMOTHY J. DOWNING
                                                United States Attorney

                                                s/ William E. Farrior

                                                WILLIAM FARRIOR
                                                Assistant U.S. Attorney


Enclosure: WD Elements Hard Drive

CC (via email): Carlos Ortiz, Mayling Blanco, Lacey Stephenson, Bob Wyatt, William
Lawler, Shawn Wright, Jane Thomas




                                            2
